Citation Nr: 0317322	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for the residuals of a 
left ankle injury.

3.  Entitlement to service connection for a knee disorder, 
claimed as secondary to residuals of left ankle injury.

4.  Entitlement to service connection for a back disorder, 
claimed as secondary to residuals of left ankle injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to March 
1971 and from February 1973 to July 1975.

These matters come to the Board of Veterans' Appeals (the 
Board) on appeal of a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) in which the RO denied entitlement to 
service connection for the disorders shown above.  

In February 2003, the veteran testified at a personal hearing 
which was chaired by the undersigned at the VA office in San 
Antonio, Texas. 


REMAND

The veteran claims to have injured his left ankle during 
service, which resulted in chronic "giving way" of the ankle.  
He further claims that the ankle gave way in 1977, causing 
him to fall and resulting in chronic injuries to the back and 
both knees.  In addition, he claims to have a hearing loss 
that he attributes to gunfire that he heard in service.



Factual background

The veteran's service medical records disclose that he 
sprained the left ankle in December 1973, for which he 
received treatment and a limited profile through January 
1974.  The service medical records, including his June 1975 
separation examination, make no further reference to any 
complaints or clinical findings regarding the left ankle.  On 
separation from service in June 1975 his hearing was shown to 
be normal.

In a statement submitted to the RO in June 1978 the veteran 
reported injuring his back and right knee in an on-the-job 
injury in September 1977.  He did not then make any reference 
to his ankle giving way.  He initially claimed entitlement to 
VA compensation benefits for the left ankle, knees and back 
in January 2000.  Although he then reported having received 
treatment from P.E.G., M.D., since 1977, in a May 2001 report 
Dr. G. stated that he had treated the veteran since 1997.

The RO requested the treatment records from Dr. G. back to 
1977, but no records were provided.  Dr. G. submitted a 
report in May 2001 in which he stated that the veteran had 
incurred a fracture of the left ankle, and that he continued 
to have pain and limited motion in the left ankle that, in 
Dr. G.'s opinion, was due to degenerative joint disease in 
the ankle.  He also stated that the left ankle disability was 
probably related to a back injury that the veteran suffered 
in service, and that the veteran had also suffered knee 
injuries in service that currently caused pain and limited 
motion in the knees.  In addition, Dr. G. stated that the 
veteran had a bilateral hearing loss due to exposure to 
artillery fire in service.  Dr. G. did not provide any 
laboratory or clinical findings to support any of his 
conclusions.

Analysis

The veteran has presented evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of disability 
(ankle, knee, and back pain, in addition to hearing loss); 
evidence of an injury in service; and evidence that the 
current symptoms are related to the in-service injury.  He 
is, therefore, entitled to a VA examination in order to 
determine whether he currently has hearing loss, a left ankle 
disability, a knee disability, or a back disability that is 
related to service.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2002); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).

The Board observes in passing that contemporaneous evidence 
does not show that the veteran suffered knee or back injuries 
during service.  The veteran is seeking service connection on 
a secondary basis.  If service connection is not granted for 
the left ankle disability, service connection may not be 
granted for any claimed secondary disabilities.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
is completed.  See also Disabled American 
Veterans, et. al., v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1346-47 
(Fed. Cir. 2003); 38 C.F.R. § 3.159 
(2002).

2.  The RO should instruct the veteran to 
provide the names and addresses of all 
medical care providers, inpatient and 
outpatient, VA and private, who treated 
him for an ankle, knee, or back disorder 
or hearing loss since his separation from 
service, to include Dr. G.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file, or instruct the veteran 
to obtain those records and submit them 
to the RO.

3.  The RO should provide the veteran a 
VA audiology examination to determine 
whether he currently has a hearing loss 
disability that is related to his 
military service.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The audiologist should conduct an 
examination and determine whether the 
veteran has a hearing loss disability as 
defined in 38 C.F.R. § 3.385.  If such a 
hearing loss disability is found, the 
examiner should also provide an opinion 
on whether it is at least as likely as 
not that such hearing loss is 
etiologically related to the veteran's 
service, including noise exposure as 
reported by the veteran.  See the 
February 2003 hearing transcript, pages 
3-10.  The examiner should provide the 
rationale for his/her opinion.

4.  The RO should provide the veteran a 
VA physical examination in order to 
determine whether the left ankle sprain 
in December 1973 resulted in any chronic 
residuals.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  

The examiner should conduct an 
examination of the back and lower 
extremities and provide a diagnosis for 
any pathology found.  The examiner should 
also determine whether it is at least as 
likely as not that any left ankle 
pathology is a residual of the sprain 
incurred in December 1973.  If the 
examiner determines that the left ankle 
sprain caused chronic residuals, the 
examiner should also provide an opinion 
on whether it is at least as likely as 
not that the left ankle disorder caused 
any disorder of the knees or back.  The 
examiner should provide the rationale for 
his/her opinion.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


